Title: Benjamin Harrison to Virginia Delegates, 11 January 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
In Council January 11th. 1782

We have the honor to acknowledge the receipt of your favor of the 1st instant and to inform you that the packet by Captain Irish did not get to hand time enough for the assembly which rose on the fifth. They have passed a bill for raising 3000 men. We have no doubt of getting them provided Congress will forward the Continental bounty which in addition to twenty dollars given by the State we consider very sufficient for the purpose and gives us every reason to hope for the speedy Completion of our Quota, but ready money alone can give Success to this business.

They have laid a Tax of one per Cent. on land, ten Shillings on all negroes ten shillings two pounds of bacon and half a bushel of wheat on all white Titheables—besides an heavy duty on all imported Articles.
Armands Corps and all the Continental Staff are unprovided for, nor has the State any means of supporting them. The well known disorders and Irregularities of that Corps are much to be dreaded; We have therefore to press in the most earnest manner that they be immediately furnished with such necessaries as they may want or that they be removed out of the State.
We have also to request that you forward the journals for the years 1777 & 78 also from the 10th of May 79, to the 17th; from the 20th of June to 26 of July; from the 2d of October to 11th Do. from the 31st July 80 to this day and also the regulations respecting the promotion of Officers. I am &c
Benjamin Harrison
